OPINION ON REMAND
THOMAS, Chief Justice.
James Pike and Harold Pike were convicted in a joint trial of organized criminal activity, and each were assessed punish*44ment at ninety-nine years in prison and a $150,000 fine. This court affirmed their convictions in a published opinion. See Pike v. State, 758 S.W.2d 357 (Tex.App.—Waco 1988).
In disposing of the appeals, James’ third point and Harold’s twelfth point, in which they each complain about the admission into evidence of a tape recording of a conversation between Harold and an undercover narcotics officer, were overruled because the tape, although admitted as an exhibit, was not included in the appellate record. See id. at 364-65. The Court of Criminal Appeals, in an opinion on James’ petition for discretionary review, vacated this court’s judgments in cause numbers 10-86-137-CR and 10-86-138-CR (both involving James), remanded the causes for supplementation of the record with the tape recording, and directed that James’ third point be reconsidered. 772 S.W.2d 130. The appellate record has now been supplemented with the tape recording.
James complains in point three that the court erred when it permitted “evidence of parole contained on a tape recording by an undercover narcotics officer ... to be introduced into evidence.” He contends he requested that the portion of the tape dealing with parole be edited from the recording because of its prejudicial effect. This point is overruled because he never objected to the admission of the tape on this ground. See TEX.R.CRIM.EVID. 103(a)(1). He waived any error by failing to object. See id. The judgment in each cause is affirmed.